Citation Nr: 1752376	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome and chondromalacia with gouty arthritis (hereinafter referred to as "right knee arthritis").

2.  Entitlement to a disability rating in excess of 20 percent for right knee instability.

3.  Entitlement to a separate rating for a right knee meniscal tear.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to January 2009.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has since been returned to the RO in Los Angeles, California.

During the pendency of the appeal, in a December 2012 rating decision, the RO granted a higher disability rating of 20 percent, effective October 14, 2010, for the right knee instability.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2014, the Board remanded the issues for further evidentiary development.  The Board notes that the issue of right knee instability was inaccurately stated as "[e]ntitlement to a rating in excess of 10 percent, prior to October 14, 2010, and in excess of 20 percent thereafter."  However, the initial 10 percent rating is not currently before the Board as service connection was granted and a 10 percent initial rating was assigned by the RO in an April 2009 rating decision, which became final.  Subsequently, on October 14, 2010, the Veteran filed a claim for an increased rating, which is the claim that began this appeal.  As stated above, the December 2012 rating decision increased the disability rating to 20 percent, effective October 14, 2010, the date of the claim for an increased rating.  As such, the right knee instability issue has been correctly and recharacterized as shown on the title page.

Additionally, the Board observes that the Veteran provided testimony at a videoconference hearing before the Board in July 2013.  A transcript of the hearing is of record.  In September 2017, the Board advised the Veteran that the Veterans Law Judge who conducted the hearing is no longer employed by the Board and asked her whether he wished to appear at another hearing.   He was advised that if he did not respond within 30 days of the date of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  The Veteran did not respond.  Thus, the Board will proceed with the adjudication of his appeal.

Below, the Board adjudicates the issues of entitlement to higher rating for right knee instability and whether a separate rating is warranted for a meniscal tear.  However, the issues of entitlement to a higher rating for right knee arthritis, as well as a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's right knee instability has been moderate, at most.

2.  The Veteran also has a right knee meniscal tear with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2017).

2.  The criteria for a separate rating of 20 percent for a right knee meniscal tear have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Ratings for Right Knee Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's right knee instability is evaluated at 20 percent as of October 14, 2010, under 38 C.F.R § 4.71a, DC 5257.

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

The Board observes that the terms "unstable" and "instability" are general and can have many meanings depending on context, including instability in the normal plane of motion of the joint (weakness, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc., reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus and valgus stress, Lachman, Drawer, and McMurray, and which under VA law is not contemplated in a rating based on limited motion.

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).
	
DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available under that code.

Turning now to the evidence in this case, in October 2010, the Veteran filed a claim for increase.  He contended that the instability in his right knee was not slight, but rather severe to the point where he was "off work."  See VVA, 10/14/2010 VA 21-4138 Statement in Support of Claim.

A September 2010 note from a VA staff physician noted a diagnosis of degenerative meniscus, posterior cruciate ligament (PCL) tear of the right knee.  See VVA, 10/14/2010 Third Party Correspondence.

VA treatment records from July 2010 and December 2010 reflect the Veteran's report of chronic right knee pain status post a June 2010 injury at work when he slipped and hyperextended his knee.  He stated that he had occasional popping, no locking, no instability, and resolved effusion.  Magnetic resolution imaging (MRI) revealed degenerative meniscal tears and anterior cruciate ligament (ACL) tear.  
A December 2010 VA examination report refers to a July 2010 right knee MRI that revealed tears and extrusion of the right meniscus with tears of the cruciate ligaments.

In his August 2011 Notice of Disagreement, the Veteran disagreed with the December 2010 finding of no evidence of instability or laxity.  He reported that his right knee had been swelling from time to time, and that in June 2010, it got so swollen he had to use crutches and a knee immobilizer.

A June 2012 VA examination report reflects right knee meniscus tears and ACL and PCL tears of the right knee with no meniscectomy.  Joint stability tests revealed an anterior instability result of 2+ (5-10 millimeters (mm)), a posterior instability result of 1+ (0-5 mm), and normal medial-lateral instability results for the right knee.

A November 2012 VA treatment record reflects the Veteran's meniscal, ACL, and PCL tears; and reports of some occasional swelling of his right knee.  See VVA, 12/14/2012 CAPRI, p. 1.

At his July 2013 videoconference hearing, the Veteran contended that an increased rating in excess of 20 percent was warranted for his right knee instability as it caused him to change his lifestyle, such as only being able to work out from his waist up as his right knee would swell up otherwise.  He also noted locking, which occurred approximately once a month, to the point where he could not stand up straight and had to hobble around.

The November 2016 VA examiner found that the Veteran had a right knee meniscal tear with frequent episodes of joint pain, decreased range of motion, and instability.  The Veteran reported swelling in the right knee such that he would be unable to bend the right knee.  In December 2016, the November 2016 VA examiner opined that the right knee meniscal tear was at least as likely as not proximately due to or the result of the Veteran's right knee instability.  Additionally, the VA examiner found anterior instability results of 1+ (0-5 mm) and lateral instability results of 1+ (0-5 mm).

Based on the above-cited evidence, both lay and medical, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's right knee instability.  However, resolving any reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 20 percent for right knee meniscal tear is warranted.  See 38 C.F.R. § 4.71a, DC 5258.

During the entirety of the appeal period, the evidence reflects that the Veteran's right knee instability was found to be moderate, at most.  The Veteran denied having any instability in his July 2010 to December 2010 treatment records.  The June 2012 VA examiner found the Veteran to have normal medial-lateral instability for the right knee, but found that he had anterior instability of 2+ at 5-10 mm, and posterior instability of 1+ at 0-5 mm.  However, the November 2016 VA examiner found that the Veteran had anterior instability of the right knee of 1+ at 0-5 mm, and lateral instability of 1+ at 0-5 mm.  As such, the evidence reflects that the Veteran actually had lateral instability that was slight, at most, but that he had anterior instability, which was moderate, in June 2012.  There is no other evidence that indicates that the Veteran has recurrent subluxation or lateral instability that was severe at any point during the appeals period.  The Board acknowledges the Veteran's reports of locking and other symptoms involving his right knee.  However, the rating criteria as provided under DC 5257 are solely based on objective evidence of lateral instability or recurrent subluxation and as indicated the Veteran's instability is shown to be no worse than moderate in nature.  Absent evidence of lateral instability or recurrent subluxation rising to the level of severe impairment, the Board concludes that a rating higher than 20 percent is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.

Nonetheless, the Veteran's medical evidence also reflects that he has meniscal tears in his right knee.  A VA staff physician provided a September 2010 letter in which he noted a diagnosis of degenerative meniscus, PCL tear of the right knee.  An MRI confirmed the meniscal tears and ACL tear.  The Veteran also reported swelling, occasional popping, and no locking since July 2010.  At his July 2013 hearing, he stated that he had swelling and locking in his right knee.  The November 2016 VA examiner stated that the Veteran's right knee meniscal tear with frequent episodes of joint pain, decreased range of motion, instability, and swelling, was related to the Veteran's service-connected right knee instability.  As such, the Board finds that a separate rating of 20 percent is warranted for a right knee meniscal tear.  See 38 C.F.R. § 4.71a, DC 5258.  As noted, a 20 percent rating is the only rating available under DC 5258, and as such a higher rating is not available.

The Board considered the applicability of other DCs pertaining to knee disabilities, but finds that there are none which would provide higher ratings for which the appropriate symptomatology is shown.  In other words, there is no evidence of record of ankylosis of the knee (DC 5256), removal of the semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

In summary, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for the Veteran's right knee instability for the entirety of the appeal period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  

However, with resolution of all reasonable doubt in favor of the Veteran, the Board finds that a separate 20 percent rating for a right knee meniscal tear is warranted under DC 5258.  See 38 C.F.R. § 4.3.  There is no basis for any further staged rating of the Veteran's disability; however, as will be discussed below, an additional examination is needed to evaluate the arthritis in the right knee and any functional limitations that it may present.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to a disability rating in excess of 20 percent for right knee instability is denied.

Entitlement to a separate rating of 20 percent, but no higher, for a right knee meniscal tear is granted, subject to the laws and regulations governing monetary benefits.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The December 2014 Board remand instructed the AOJ to 1) request that the Veteran provide or identify any additional relevant evidence, including documents related to his claim for workman's compensation and any other non-VA medical records, 2) obtain outstanding VA treatment records, 3) request that the Veteran complete and return an updated TDIU claim form, 4) obtain any Counseling/Evaluation/Rehabilitation (CER) folder pertaining to the Veteran, 5) provide a VA examination to determine the current severity of the Veteran's right knee disabilities, and 6) readjudicate the claims.

In July 2016, the AOJ sent the Veteran a letter requesting that he provide or identify any additional evidence relevant to his claims and that he complete and return an updated TDIU claim form.  The AOJ also obtained outstanding VA treatment records, and readjudicated the claims in a May 2017 SSOC.  However, the Veteran's CER folder was not associated with the claims file and is potentially relevant to the TDIU claim.  More importantly, the CER folder is not listed as evidence considered by the AOJ in readjudicating the claims.  38 C.F.R. § 19.31(c) (2017).  As such, the Veteran's CER folder must be associated with the claims file and considered by the AOJ when readjudicating the TDIU claim.

Additionally, a VA examination was provided in November 2016 in order to evaluate the current severity of the Veteran's right knee disabilities.  However, in a recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 (2017) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  

The Board has reviewed the Veteran's November 2016 VA examination report and concludes that this examination does not meet the specifications of Correia in order for the Board to adequate assess the Veteran's service connected arthritis in the right knee.  The examination contains range of motion testing of the right knee for what is presumably active motion, but not in passive motion, weight-bearing, or nonweight-bearing.  Additionally, although the examiner indicated that there was pain on range of motion testing of the right knee, the examiner did not indicate where pain began.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  For these reasons, a new VA knee examination to assess right knee arthritis is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's CER folder is associated with the claims file.  If it is not available, clearly document this in the record.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee arthritis.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file must be made available to and reviewed by the examiner.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected right knee arthritis and address its severity.

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question AND any paired joint.  

(c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

(d)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups or upon repetitive use testing. 

(e)  Provide information concerning the functional impairment resulting from the service-connected right knee disabilities that may the Veteran's ability to function and perform tasks in a work setting.

The examiner should provide an explanation for any conclusions reached.

3.  After completing all of the above, readjudicate the issues of entitlement to a disability rating in excess of 10 percent for right knee arthritis and entitlement to a TDIU, ensuring that all evidence since the last SSOC is considered, including the CER folder if available.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of an SSOC and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


